Title: From George Washington to William Pearce, 22 November 1795
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 22d Novr 1795
          
          I received no letter from you yesterday, nor the Saturday before; nor have I written to you for several weeks, on account of your proposed journey to the Eastern shore; postponing it until the time I expected your return from thence.
          In one or two of the letters I have written to you since I left Mount Vernon, it was intimated that I should be more full on the subject of Hedging whenever I was at leizure. This will hardly happen I believe, while I am in this city. But, as there is nothing which has relation to my farms—not even the Crops of grain—that I am so solicitous about as getting my fields enclosed with live fences, I cannot too often, nor too strongly inculcate this doctrine upon you: and I find it more necessary to do so, as it is considered in the light of a Subordinate object, and made to yield to other things.
          It is a useless expence & trouble, to buy, or gather seeds; to put them in the ground; or to transplant from the nursery to the hedge; if they are not attended to afterwards with as much care as a field of Indian corn: nay, as plants in a garden; until they are too powerful to be injured by Weeds or grass. Unless this is done, every antecedent expence & labour is thrown away; & disagreeable as that is, it is not to be compared with the loss of time: in effecting this plan year after year.
          At least 15 years have I been urging my managers to substitute live fences in lieu of dead ones—which, if continued upon the extensive Scale my farms require, must exhaust all my timber; and to this moment I have not one that is complete: nor never shall, unless they are attended to in the manner beforementioned; & if plants die, to replace them the next Season; and so on, until the hedge is close, compact, & sufficient to answer the purpose for which it is designed.
          It may be said, & with great truth, that the latter part of last Summer was so wet as to render it impossible to keep weeds & grass under—of course that labour was greatly multiplied; but this is an evidence also of another thing which I have been equally anxious to adopt, and that is to tend less ground—& to manure & cultivate the smaller quantity higher. Sure I am, the profit will be greater: why else will a particular spot of ground, if it is well

dressed and prepared, yield five and twenty or 30 bushels of corn or Wheat to the acre, when the circumjacent land (of the same original quality) will not, at most, produce more than eight or ten? The reason is obvious; the ground, in the first place, is kept clean; is well prepared; & well cultivated; and in the next place, the manure which is put on it, and would hardly be perceived in an hundred acre field, would be sensibly felt in one of 50 acres. But this is not all—a small quantity of ground, proportioned to the force that is to cultivate it—may, under all circumstances of weather, be kept in order; for if the weather be bad, it still can be managed; if good, it not only can be managed, but time is afforded to get up mud, & do many other advantageous things on a farm; whereas a full crop, is hardly manageable as it ought to be even in good weather, and is much injured, if not lost, if it proves unfavorable; whilst every thing else of smaller magnitude is ruined.
          The last paragraph is a digression from the Subject of Hedging, but serves to shew my ideas of aiming at too much; at the same time that it serves to prove what are really facts, that hedging, ditching, and putting my meadows in prime order, would be infinitely more agreeable to me, and ultimately more profitable, than an attempt to encrease my crops of grain. But to return to hedging.
          At the proper season let all the English thorn, in the Vineyard, be transplanted (I do not care where, so it be) to places where the strongest inner fences are required. Let the long string of fence from the gate at Union farm (going into No. 1) quite through to the branch be planted with the honey locust, if they are of a size proper for it. Continue the Ceder hedge from the Barn at that place, to the Mill road; or as far as you have plants for the purpose: and then (on both sides of that lane) in ground properly spaded, or well hoed up, and formed into a bed, sow the Ceder berries in a single streight row; after rubbing off the skin, or glutinous substance which surrounds the Seed, in the manner which has been mentioned to you; & which, it is said, is necessary to their vegitation. But with respect to these, & other berries, the vegitation of which is said to be promoted by their passing through the body of an animal, I have often thought, that if they were put into a pot with water sufficient to moisten the whole mass of them, & kept warm (but not hot)

from morning until night, and then to have the skin rubbed off as beforementioned, it would answer as well as the heat of the animal body. The only danger would be from carelessness, in letting them get so hot as to destroy vegitation altogether.
          The cross fences, where hogs are not suffered to run, might, in my opinion be made from the cuttings of the Lombardy poplar; which being quick of growth would, watled in the manner I have described to you, soon form a hedge against horses, cattle & Sheep: & might, if necessary hereafter, have a hedge, on the contrary side of the ditch made of locust, Thorn, Ceder, or something equally Substantial, tho’ of slower growth; to aid, or supply the place of the first, if it should decay soon. But it is useless to attempt more than can be executed; and a folly to begin on fresh ditches until those which are planted on the old ones, are made good.
          No hedge, alone, will, I am persuaded, do for an outer inclosure, where two, or four footed hogs find it convenient to open a passage; but I am equally satisfied, that any hedge will do for partition fences, where no hogs are suffered to run; consequently those that can be quickest raised, will answer my purposes best; if I am even obliged to have a double hedge, in the manner beforementioned, to be ready for the decline of the first.
          On board of Captn Ellwood, I send you, to the care of Mr Hartshorn or Colo. Gilpin 28½ lbs. of Chiccory seed in a bag; twelve pounds of wch I request you to sow in the lot by the Spring, at Mansion house (once intended for Lucern) as early in March as you can get the grd in perfect order. You may sow it alone, or with Oats, very thin; The residue of this Seed, sow, at the rate of twelve pounds to the Acre, on the Wheat in the lot by the Barn at Dogue run. Let this be done in February or March, on a slight Snow; & sow the residue of that lot, at the same time with Lucern Seed, at the rate of at least 15 lbs. to the acre. The rest of the Lucern Seed you may sow at the other farms, as convenient to the Stables as you can find suitable grd; that it may be handy for Soiling the work horses in its green State; or where else you please.
          The Chiccory being a very light Seed, should be mixed with Sand, Ashes, or something of this sort to make it sow regular. The enclosed paper will give you some idea of its worth. So much has been said of the value of this plant for feeding horses,

cattle & Sheep, that I have been induced to give upwards of Six pounds Sterling for the small bag I now send you—this circumstance alone, makes particular attention to it necessary.
          Give the small papers enclosed, to the Gardener, and desire him to pay particular attention to them.
          The small sketch enclosed, shews the course of the Road from the white gates in Front of the Mansion house, to the end of the little old field; and I could be glad, if circumstances would allow it, if a new road was opened along the streight line AB if you can, without a compass, lay it off streight or if it was to strike the road a little beyond the field, next the Gumspring no other disadvantage than lengthening of it, and increasing the labour in opening of it, would result therefrom. This road would leave out a small part of the inclosure by the White gates, and would cross a rising by the little old field; but if I have a proper recollection of it, the assent in going to the house will be very easy, & none elsewhere in returning—and a good view of the house would be had from it. If this road was opened, a substantial ditch (as soon as the ditchers could be spared from the Mill race) might be thrown up along it as far as the fence, at C where the line I laid off the morning I left home, would meet it, & a good fence be placed thereon.
          Urge the Miller to grind up my Wheat as fast as he can. Let me know how you have gone on in getting it out—& what the quantity, & quality of it is likely to be—How your Corn turns out—And how the growing Crops look. I wish you well, and am Your friend
          
            Go: Washington
          
          
            P.S. Have you got an Overseer yet for Union Farm.
          
        